Citation Nr: 0330067	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant had active duty for training from August 1966 
to July 1967.

This matter arises from a November 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied claims of 
entitlement to service connection for a bilateral ankle 
condition, pes planus, arthritis of the spine and a bilateral 
knee condition, with the claims for arthritis of the spine 
and a bilateral knee condition to include as secondary to a 
service-connected condition.

In August 1999, the appellant indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a VA Form 21-4138, received 
in March 2002, the appellant stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2003).  Accordingly, the Board will proceed 
without further delay.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The appellant does not have a bilateral ankle condition 
as a result of his service.  

2.  The appellant does not have pes planus as a result of his 
service.

3.  The appellant does not have a back condition that was 
either present in, or is related to, his service.  

4.  The appellant does not have a bilateral knee condition 
that was either present in, or is related to, his service.  


CONCLUSIONS OF LAW

1.  A bilateral ankle condition, to include arthritis, was 
not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

2.  Pes planus was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  

3.  A back condition, to include arthritis, was not incurred 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

4.  A bilateral knee condition, to include arthritis, was not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the November 1998 rating decision that the 
evidence did not show that he had met the relevant criteria 
for service connection for the disabilities in issue.  The RO 
denied the claims as not well grounded.  However, after 
additional evidence was obtained, the RO denied the claim on 
the merits in a supplemental statement of the case (SSOC), 
dated in November 2001.  In July 2003, a second SSOC was 
issued.  The rating decision, the statement of the case 
(SOC), and the SSOC's informed the appellant of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate these claims and that VA has complied 
with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained the 
appellant's service medical records, as well as VA and non-VA 
medical records.  The appellant has been afforded a VA 
examination for the disabilities in issue, and etiological 
opinions have been obtained.  In April 2001, the RO sent the 
appellant a letter notifying him of the VCAA's provisions.  
In the letter, he was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
all records identified by the appellant, including medical 
records, employment records, or records from other Federal 
agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  In this regard, the appellant has 
identified Dr. R. W. Dickenhorst, Morehouse General Hospital, 
and The International Paper Company as having medical records 
which may be probative of his claim.  However, in reply to 
the RO's requests for these records, Dr. Dickenhorst stated 
that he had destroyed his records in 1980, Morehouse General 
Hospital stated that they did not have any records for the 
appellant, and The International Paper Company stated that 
they had no record of the appellant.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The appellant asserts that service connection is warranted 
for a bilateral ankle condition, pes planus, arthritis of the 
spine, and a bilateral knee condition.  With regard to the 
claims for arthritis of the spine and a bilateral knee 
condition, he argues that these conditions are secondary to 
the ankle conditions and pes planus which he developed during 
service.  

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2003).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The appellant's service medical records show that in April 
1967, he was treated for complaints of knee symptoms, at 
which time he reported a history of cramps.  On examination, 
the knees had a full range of motion and were stable.  There 
was slight tenderness at the lateral joint space, and the 
examiner indicated that the appellant probably had myositis.  
An X-ray of the right knee revealed no definite 
abnormalities, and noted that there was an oblong 
calcification superimposed upon the medial aspect of the 
tibial metaphysis on the frontal film that was not well-
identified in the lateral film.  The appellant's separation 
examination report, dated in June 1967, does not show 
complaints, treatment or a diagnosis involving his feet, 
ankles, knees or spine, and shows that his feet, lower 
extremities, and spine and musculoskeletal system, were 
clinically evaluated as normal.  In the "notes" section, 
there is a notation of "cramps in legs occasionally with 
exercise, treated with arches with moderate improvement, not 
incapacitating," and that the appellant "denies other 
pertinent medical or surgical history."  In an accompanying 
"report of medical history" the appellant denied having a 
"trick" or locked knee, or arthritis or rheumatism, or 
bone, joint or other deformity.  He checked the boxes for 
foot trouble and cramps in the legs.  

As for the post-service evidence, the claims file includes a 
"report of medical history," dated in March 1970, and a 
February 1971 "periodic" examination.  Both these documents 
were created in association with duty in the Air Force 
Reserves.  The report of medical history shows that the 
appellant denied having foot trouble, a 'trick' or locked 
knee, arthritis or rheumatism, or bone, joint or other 
deformity, and that he checked the box for cramps in the 
legs.  The examination report shows that the appellant's 
feet, lower extremities, and spine and musculoskeletal 
system, were clinically evaluated as normal, and that the 
appellant denied all other significant medical or surgical 
history since his last physical examination.  

Reports from James S. Finley, M.D., dated in 1989, and 
September 1997, indicate that in September 1989, the 
appellant reported having multiple small injuries to his knee 
from stepping off of a curb and twisting it getting off of a 
tractor.  Dr. Finley stated that X-rays revealed minimal 
degenerative changes in the knee.  Dr. Finley indicated that 
the appellant probably had a medial degenerative tear of the 
meniscus ligament with lateral epicondylitis.  The appellant 
received follow-up treatment for knee pain in November 1989, 
and Dr. Finley reiterated his suspicion that the appellant 
had a degenerative medial meniscus tear at that time.  He 
apparently gave the appellant's knee an injection,.  
Continued use of  a knee sleeve was recommended.  In 
September 1997, Dr. Finley diagnosed the appellant with 
osteoarthritis of the knees.  During his visit, the appellant 
apparently reported a history of knee and ankle pain since 
his service, to include a problem with his ankles rolling 
in," which Dr. Finley interpreted as pes planus with 
drooping of the arch and pronation of the foot on standing.  
A varus deformity of the knees was also noted.  He further 
stated that, "His arches, however, continue to be a problem 
ever since the days of his service time.  He was apparently 
treated with arch supports in the service to "moderate 
success."  Dr. Finley indicated that arch supports would 
aggravate the appellant's knee symptoms.  

An X-ray report for the knees from the Green Clinic, dated in 
September 1997, shows that the knees had a "minimal" or 
"slight" loss of medial joint space height, no fracture or 
dislocation.  The left knee had no significant degenerative 
change.  

A VA joints examination report, dated in March 1998, shows 
that the appellant reported a history of cramps in 1966 with 
spasms in his calves, causing him to fall out of line during 
his service.  He further reported that he was told that he 
had "rolling ankles" during service, and that he had pain 
in his ankles and knees, bilaterally.  The diagnosis was pes 
planus on standing, bilaterally, with degenerative joint 
disease of both knees as likely as not related to the pes 
planus, first diagnosed during the service when he fell out 
of line.  

A VA joints examination report, dated in May 1998, shows that 
the appellant reported a history of collapsing in line during 
service, and that he was evaluated at the base hospital and 
diagnosed as having a valgus deformity of his lower 
extremities, for which he was prescribed arch supports.  He 
also complained that he currently had ankle pain, and 
stiffness and swelling in both knees.  The diagnosis was 
degenerative joint disease of the knees, with genu valgum, 
and noted that there was mild functional loss due to pain.  

A VA joints examination report, dated in September 2002, 
shows that the appellant reported that he did construction 
work from the late 1960's until 1990, and that he worked 
primarily with plumbers and pipe fitters.  He asserted that 
he was diagnosed with a back condition in 1973 during a 
preemployment physical that included X-rays.  The appellant's 
diagnoses were degenerative disc disease of the lumbar spine, 
bilateral degenerative joint disease of the knees with a 
varus deformity of the knees and legs, degenerative joint 
disease of the left ankle, right ankle strain, bilateral 
dysfunction of the posterior tibial tendon on standing only, 
with no fixed deformity of either foot, bilateral 
degenerative joint disease of the feet, and category III 
obesity.  

With regard to the claim for a back condition, the examiner 
stated that it was not at least as likely as not that the 
appellant's degenerative disc disease of the lumbar spine is 
related to his military service.  The examiner explained that 
the appellant's back and joint problems are related to his 
having done many years of construction and plumbing work 
following his separation from service, and particularly due 
to his obesity.  He noted that the appellant had no evidence 
of having an established back problem in the service, and 
that his back problem was an incidental finding by a 
preemployment physical in 1973 and this was noted by X-ray as 
the appellant had no problems by his history.  

With regard to the claims based on ankle and knee conditions, 
the examiner stated that it was not at least as likely as not 
that the appellant's bilateral ankle and bilateral knee 
conditions are related to his military service.  The examiner 
essentially noted that the appellant's first post-service 
treatment for knee pain was in 1989, which is approximately 
22 years after separation from service.  He indicated that 
the appellant's history of intercurrent injuries to his lower 
extremities (i.e, his September 1989 reports of having 
multiple small injuries to his knee from stepping off of a 
curb and twisting it getting off of a tractor, and the 
notation of a possible medial degenerative tear of the 
meniscus ligament), his history of construction work from the 
late 1960's to 1990, his obesity and his age, all contributed 
to his current conditions.  

With regard to the claim concerning a foot condition, the 
examiner stated that the appellant has a tendency towards pes 
planus on standing or in a weight bearing condition, which 
indicates a minor bilateral dysfunction of the posterior 
tibial tendon.  He stated that, given the fact that this was 
possibly noted in the service and the appellant was treated 
symptomatically with arches, it would be expected that over 
the course of years, the appellant would have developed by 
now a fixed deformity of his feet.  However, the examiner 
concluded that there was no fixed deformity of his feet.  The 
examiner further noted that the appellant was never diagnosed 
with a foot condition in the service.  

The claims file includes lay statements which indicate that 
they had observed the appellant have difficulty performing 
various tasks due to lower extremity pain.  Four of the 
authors indicate that they had known the appellant at least 
since the late 1960's.

The Board finds that the claims must be denied.  Service 
medical records show one treatment for knee symptoms without 
evidence of residuals, and no other findings pertaining to 
the claimed disabilities.  This appears to have been an acute 
condition, as evidenced by the lack of subsequent treatment 
during service, and the fact that his feet were clinically 
evaluated as normal in his separation examination report.  
Therefore, chronic conditions are not shown during service.  
See 38 C.F.R. § 3.303.  None of the claimed disabilities are 
shown by competent evidence until at least 1989.  This is 
approximately 22 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this regard, the September 2002 VA 
examiner's etiological opinions are against the claims.  With 
regard to the claim for a knee condition, there is evidence 
of intercurrent injuries to the knee.  In addition, there is 
no competent evidence showing that the appellant has an 
ankle, knee or back condition that was caused or aggravated 
by service.  Although the Board has considered the opinion in 
the March 1998 VA examination report, which links a foot 
disorder to service, it is not accompanied by a rationale or 
citation to clinical findings during service, it does not 
explain the appellant's absence of a diagnosis involving the 
feet for the 22 years following service, nor is this opinion 
shown to have been based upon a review of the appellant's 
service medical records, or other detailed and reliable 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

To the extent that the appellant argues that he has arthritis 
of the spine and a bilateral knee condition, secondary to an 
ankle condition and pes planus which he developed during 
service, see 38 C.F.R. § 3.310, as these conditions are not 
shown to be related to a service-connected condition, there 
is no merit to these arguments.  

The Board has considered the appellant's written testimony, 
and the lay statements, submitted in support of his arguments 
that he has the claimed conditions that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, or a nexus between the claimed conditions and his 
service, or a service-connected condition.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral ankle condition, to 
include arthritis, is denied.

Service connection for pes planus is denied.

Service connection for a back condition, to include 
arthritis, is denied.

Service connection for a bilateral knee condition, to include 
arthritis, is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



